Citation Nr: 1448910	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to a right knee condition. 

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected lumbar strain. 

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury with patellofemoral pain syndrome.

4.  Entitlement to an initial compensable evaluation for service-connected chronic sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1992 to December 1994. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Offices in Nashville, Tennessee and St. Petersburg, Florida, respectively.  Original jurisdiction now resides with the VA Regional Office in Nashville, Tennessee (RO). 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the Nashville RO in July 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In March 2011, the Board reopened a previously denied claim for service connection for sinus disorder and remanded the underlying issue along with the Veteran's claims for service connection for left knee disorder and for increased evaluations for right knee and lumbar spine disabilities.  The Board instructed that the claims folder should be updated with the Veteran's VA treatment records and the Veteran should be provided with VA examinations in conjunction with his claims.  Thereafter, the claims were to be readjudicated.  

In a May 2012 rating decision, the Appeals Management Center (AMC) awarded service connection for chronic sinusitis and assigned a noncompensable evaluation, effective from July 12, 2007.  The Veteran appealed the initial assigned evaluation.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to increased evaluations for chronic sinusitis, right knee disability, and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After resolving any doubt in the Veteran's favor, the competent evidence of record shows that his current left knee disorder, identified as patellofemoral pain syndrome, is related to his period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder, identified as patellofemoral pain syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the claim for service connection for left knee disorder without detriment to the due process rights of the Veteran. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for left knee disorder.  He originally claims that his current left knee problems were proximately caused or aggravated by his service-connected right knee disabilities.  See January 2008 statement in support of the claim, as well as July 2010 Board hearing transcript.  In the alternative, he asserted that his current left knee problems are related to an injury he sustained during his period of service when he fell down a ladder and hit his knee against the steps.  See March 2008 and July 2011 VA examination reports, as well as July 2010 Board hearing transcript. 

It is uncontroverted that the Veteran has been diagnosed with mild patellofemoral syndrome of the left knee.  See the March 2008 VA examination report. Accordingly, Shedden element (1) has been demonstrated. 

With respect to in-service injury or disease, a review of the Veteran's service treatment records do show any treatment for complaints of left knee problems.  The record does contain a November 1992 service treatment record that contains the Veteran's reports that he fell down a ladder and injured his low back.  Notably, neither the November 1992 service treatment nor any subsequent service treatment records reflect any complaints of left knee problems.  An examination at the time of the Veteran's separation from service is not available; however, the record does contain the report of a May 1995 VA general medical examination.  That examination report only contains complaints related to the Veteran's lumbar spine and right knee disorders.  

The first post-service medical evidence of left knee problems is not shown until six years after the Veteran's separation from service.  See October 2001 VA joint examination report showing complaints of left knee pain.  There is no medical evidence showing that the Veteran's left knee disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  Element (2), in-service disease, has not been shown. 

The evidence of record does support the finding of element (2) in-service injury.  In this regard, the Board has no reason to doubt the Veteran's reports of sustaining an injury to his left knee when he fell down the ladder in November 1992.  Laypersons are competent to report what comes through their senses, such as description of injuries sustained during a fall.  See Layno v. Brown, 6 Vet. App. 465 (1994). Accordingly, Shedden element (2) has been demonstrated. 

Regarding Shedden element (3), the record contains the report of a July 2011 VA examination in which the VA examiner concluded that it was at least as likely as not that the Veteran's current left knee disorder was related to his period of service.  The VA examiner noted that this medical conclusion was based on a review of the claims folder and consideration of the Veteran's reported history of in-service fall and complaints of left knee pain since service.  There is no medical opinion of record to the contrary. 

Given the Veteran's credible reports of in-service left knee injury and July 2011 VA examiner's opinion linking the Veteran's current left knee problems to that in-service injury, the Board will resolve any doubt in the Veteran's favor and find that the current left knee disorder, patellofemoral syndrome, is related to service.  See 38 C.F.R. § 3.303(d).  As such, service connection is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee disorder is granted. 



REMAND

Although the Board regrets any additional delay, a review of the record demonstrates that additional procedural action as well as development are needed prior to adjudication of the remaining claims on appeal. 

Issuance of Statement of the Case 

In a May 2012 rating decision, the AMC awarded entitlement to service connection for chronic sinusitis and assigned a noncompensable evaluation, effective from July 12, 2007.  In a July 2012 correspondence, the Veteran expressed his dissatisfaction with the assigned noncompensable evaluation for his chronic sinusitis disability.  He reported that he gets a least 2 sinus infections a year and received allergy injections.  Under the circumstances, the record shows that the Veteran has effectively initiated appeals of the above mentioned rating decision; therefore, issuance of an SOC is necessary with regard to the issue of entitlement to initial compensable evaluation for chronic sinusitis.  See 38 C.F.R. § 19.26 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

VA examinations 

Pursuant to the Board's March 2011 remand directives, the Veteran's right knee and lumbar spine disabilities were evaluated in a July 2011 VA examination report.  Since that examination, the Veteran has asserted that both of these disabilities have increased in severity.  See July 2012 correspondence.  Given the Veteran's assertion of worsening as well as the age of the most recent VA examinations, the Board finds that the Veteran should be afforded new VA examination to evaluate the severity of his current disabilities.   VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with an SOC as to the issues of entitlement to initial compensable evaluation for chronic sinusitis disability.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to his claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2. Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected low back and right knee conditions since May 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3. Schedule the Veteran for a VA orthopedic examination to evaluate the current severity of his right knee and lumbar spine disabilities.  The claims file must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination and opinions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the findings reported in detail. 

In the examination report, the examiner should ascertain the severity and manifestations of the Veteran's lumbar strain and right knee disabilities.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's lumbar strain and right knee disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar strain and right knee under the applicable rating criteria. 

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


